DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of a Controller Area Network, CAN, device, the CAN device comprising: a CAN transmitter connected to two CAN bus terminals of the CAN device; a receiver circuit operably coupled to the two CAN bus terminals of the CAN device ; and a controller connected to the CAN transmitter, wherein the controller is configured to: determine whether the CAN device is operating as a transmitter node or a receiver node; detect a transition of the CAN device from a dominant state to a recessive state; and in response to both detecting a transition of the CAN device from the dominant state to the recessive state, and the determination of whether the CAN device is operating as a transmitter node or a receiver node, control an output impedance of the CAN transmitter to be within an impedance value range at the dominant state whilst a differential driver voltage on a CAN bus connected to the CAN device decreases to a predefined voltage, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-10 and 15 are also allowed as being dependent on claim 1.  
In regards to claim 11, the prior art does not disclose of a method for ringing suppression in a Controller Area Network, CAN, device, the method comprising: determining whether the CAN device is operating as a transmitter node or a receiver node; detecting a transition of the CAN device from a dominant state to a recessive state; and in response to detecting both a transition of the CAN device from the dominant state to the recessive state and the determination of whether the CAN device is operating as a transmitter node or a receiver node, controlling an output impedance of the CAN transmitter to be within an impedance value range whilst a differential driver voltage on a CAN bus connected to the CAN device decreases to a predefined voltage, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 12-14 are also allowed as being dependent on claim 11.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004.  The examiner can normally be reached on Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON CRAWFORD/Primary Examiner, Art Unit 2844